DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-13 and 15-20 of US Application No. 16/746,606 are currently pending and have been examined.  Applicant amended claims 9, 11, and 12 and added claims 15-20. Claim 12 is further amended, claims 16 and 17 are amended, and claims 1-8 and 14 are canceled via Examiner’s Amendment. 
Claims 9-13 and 15-20 are allowed. 

Response to Arguments/Amendments
The previous objection to the specification is withdrawn. Applicant amended claim 11 to remove claim limitations that were not disclosed in the specification. 

The previous rejection of claim 11 under 35 USC § 112(a) is withdrawn. Applicant amended the claim to remove limitations related to the rejection. 

 Applicant’s arguments, see REMARKS, filed 11 March 2022, with respect to the rejections of claims 9-13 under 35 USC § 102/103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 9-13 and 15-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Smith et al. (US 2019/0302764 A1, “Smith”) in view of Wieschemann et al. (US 2020/0150686 A1, “Wieschemann”) and Grossman (US 2019/0367107 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Smith, discloses a system and method for operation of an autonomous vehicle (AV) yard truck is provided. A processor facilitates autonomous movement of the AV yard truck, and connection to and disconnection from trailers. A plurality of sensors are interconnected with the processor that sense terrain/objects and assist in automatically connecting/disconnecting trailers. A server, interconnected, wirelessly with the processor, that tracks movement of the truck around and determines locations for trailer connection and disconnection. A door station unlatches/opens rear doors of the trailer when adjacent thereto, securing them in an opened position via clamps, etc. The system computes a height of the trailer, and/or if landing gear of the trailer is on the ground and interoperates with the fifth wheel to change height, and whether docking is safe, allowing a user to take manual control, and optimum charge time(s). Reversing sensors/safety, automated chocking, and intermodal container organization are also provided.

Wieschemann discloses a method and system for operating an automatically guided container transport vehicle that can be automatically guided during forward driving and during rearward driving. The transport vehicle includes a towing vehicle and a trailer with a loading surface for at least one container. The transport vehicle has a vehicle control system for controlling a steering system and a travel drive of the transport vehicle in such a way that the transport vehicle follows a nominal route. The nominal route is automatically pre-defined taking into account a trajectory of the transport vehicle.

Grossman discloses identifying (1202) a relative position and alignment of a tractor unit to a trailer, and adjusting (1204) wheels of the tractor unit to align the tractor unit with the trailer and backing up (1206) the tractor unit toward the trailer. A coupling mechanism of a fifth-wheel of the tractor unit is 

With respect to independent claim 9, Smith taken either individually or in combination with other prior art of record fails to teach or suggest: a mounting system configured to attach an air adaptor box to a cargo container, the mounting system comprising an adaptor placement gallows; wherein the processor of the autonomous transport vehicle is configured to: control the autonomous transport vehicle to connect the autonomous transport vehicle to the air adaptor box attached to the cargo container.

Independent claim 20 recites substantially similar limitations as claim 9 and is allowed for the same reasons as claim 9.

Claims 10-13 and 15-19 are allowed because they depend from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Law on 22 March 2022.

The application has been amended as follows: 
CLAIMS:

1-8. (Canceled) 

11. (Currently Amended) The system of claim 9, wherein the dispatch system comprises a processor configured to: 
coordinate an arrival of the cargo container at the facility; and
cause the mounting system to attach the air adapter box to the cargo container without 
human intervention.

	14. (Canceled)

`	16.  (Currently Amended) The system of Claim 15, wherein the air adapter box comprises one or more compression arms to make contact with one or more sides of the cargo container.

17. (Currently Amended) The system of Claim 16, wherein the are configured to be adjusted based on the sensed dimension of the cargo container. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666